PER CURIAM: *
Bui Phan Xuan filed the instant 42 U.S.C. § 1983 suit to seek redress for damages caused when he was ordered to undergo an HIV test and was falsely informed that he was HIV positive. The district court determined that the suit was frivolous and dismissed it. Xuan appeals *419the dismissal of his suit. He argues that his suit is not barred by res judicata and that his claims are valid.
Xuan’s claims are legally and factually frivolous. See Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir.1997); Denton v. Hernandez, 504 U.S. 25, 32-33, 112 S.Ct. 1728, 118 L.Ed.2d 340 (1992). Consequently, the judgment of the district court is AFFIRMED. See Harper v. Showers, 174 F.3d 716, 719 (5th Cir.1999).

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.